Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is in response to AFCP filed on 8/2/21. 
Claims 9, 11-13, 16, 19-21 are pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ariel Rogson on 8/26/21.
The application has been amended as follows: 

On The Claim:
Claim 20, Line 4: Change “a component” with –the component—after “an active power mode at”


The following is an examiner’s statement of reasons for allowance: 
Applicant argues that storage device is in low power mode, therefore not an active participant in the KA message/response process and cited art does not teach that device can respond to a KA message while remaining in the low power mode (page 25; page 26 remarks filed on 12/26/20; regarding claim 16). Therefore, according to applicant, the response to KA message is sent while the storage device is in low power mode. This argument is consistent with specification, para [0054], which explains the scope on the phrase “on behalf of” – “on behalf of” is not intended to encompass storage devices responding to KA message when storage devices are in active power mode. Therefore, according to specification and applicant’s arguments, the response to KA message on behalf of NVMe-of is sent while the NVMe-of is in low power mode.  

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186